—Per Curiam.
Respondent, a resident of New Jersey, was admitted to practice by this Court in 1989.
By petition dated August 17, 1999, he was charged with failure to comply with the attorney registration requirements and with failure to cooperate with petitioner, in violation of this Court’s disciplinary rules (Code of Professional Responsibility DR 1-102 [A] [5], [8] [now (7)] [22 NYCRR 1200.3 (a) (5), (7)]). Respondent has not answered or otherwise appeared in reply to the petition and has not responded to petitioner’s subsequent default judgment motion.
Under the circumstances presented, we grant petitioner’s default judgment motion, find respondent guilty of the professional misconduct charged and specified in the petition, and suspend respondent from practice, effective 30 days from the date of this order and until further order of this Court (see, *870Matter of Attorneys in Violation of Judiciary Law § 468-a, 262 AD2d 702).
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that petitioner’s motion for a default judgment is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is suspended from practice, effective 30 days from the date of this order, until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.